Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The present application 16/445,402, filed on 6/19/2019 or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (First Inventor    to File). 
 	This application is a CON of US Application # 14/183,608 filed on 02/19/2014 is now US PAT 10394882
DETAILED ACTION
Response to RCE
Claims 1-2,9,11-13,20,24-26,29 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 9/20/2021.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
9/20/2021 has been entered
Drawings
The Drawings filed on 6/19/2019 are acceptable for examination purpose
Double Patenting
In view of terminal disclaimer approved on 9/23/2021, the double patent rejection as set forth in the previous office action is hereby withdrawn.
Interview:
On 9/23/2021, a telephone call was made to applicant's Attorney Stephen R. Yoder . Reg No. 58,118 discussed examiner’s amendment to claims 1,9,11-12,14, 20, 24,29 cancel claims 3,5,7,14,18,23,27-28,30.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-2,9,11-13,20,24-26,29.

EXAMINER’S AMENDMENT
               	An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Stephen R. Yoder . Reg No. 58,118 on 9/23/2021.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:






receiving a search query including a first image, a second image, and a description of a subject, the first image defining a starting point of a pathway of physical progression of the subject and the second image defining an ending point of the pathway of physical progression of the subject; 
determining a first boundary condition based on the first image and a second boundary condition based on the second image by performing an analysis of differences in physical features of the subject that exists in the first and second images;
finding, by an image search engine, a set of relevant images by interpreting the first and second images with reference to the subject and the first and second boundary conditions to find [[a]] the set of relevant images, the image search engine including image analytics software; 
identifying a search result rule indicating a manner in which the set of relevant images are to be organized, the manner being a sequential manner based on physical characteristics of the subject with respect to changes in the physical characteristics of the subject along the pathway of physical progression of the subject starting with the first image and ending with the second image;
generating, from the set of relevant images, a series of images 
returning the series of images as search results for the search query.

2.  (Previously Presented)  The method of claim 1, wherein the physical transformation occurs according to a defined process changing the subject from a first form as depicted in the first image and into a second form as depicted in the second image.

Claims 3-8.  (Cancelled).

9.  (Previously Presented)  The method of claim 1, wherein the search results are organized in an order based, at least in part, on their relative intermediate locations along the pathway of physical progression according to a physical characteristic of the subject.

10.  (Cancelled).

11.  (Currently Amended)  The method of claim [[5]] 1, further comprising:
	generating a video based on the series of images of the subject exhibiting forms of the physical transformations within the first and second boundary conditions along the pathway of physical progression of the subject.

per se, the program instructions executable by a device to cause the device to perform a method comprising:
receiving a search query including a first image, a second image, and a description of a subject, the first image defining a starting point of a pathway of physical progression of the subject and the second image defining an ending point of the pathway of physical progression of the subject;
determining a first boundary condition based on the first image and a second boundary condition based on the second image by performing an analysis of differences in physical features of the subject that exists in the first and second images;
finding, by an image search engine, a set of relevant images by interpreting the first and second images with reference to the subject and the first and second boundary conditions to find [[a]] the set of relevant images, the image search engine including image analytics software; 
identifying a search result rule indicating a manner in which the set of relevant images are to be organized, the manner being a sequential manner based on physical characteristics of the subject with respect to changes in the physical characteristics of the subject along the pathway of physical progression of the subject starting with the first image and ending with the second image;

returning the series of images as search results for the search query.

13.  (Previously Presented)  The computer program product of claim 12, wherein the physical transformation occurs according to a defined process changing the subject from a first form as depicted in the first image and into a second form as depicted in the second image.

Claims 14-19.  (Cancelled).

20.  (Currently Amended)  A computer system comprising:
one or more computer processors;
at least one computer readable storage medium that is not a transitory signal per se; and
program instructions stored on the at least one computer readable storage medium, the program instructions being executable by at least one computer processor of the one or 
receiving a search query including a first image, a second image, and a description of a subject, the first image defining a starting point of a pathway of physical progression of the subject and the second image defining an ending point of the pathway of physical progression of the subject;
determining a first boundary condition based on the first image and a second boundary condition based on the second image by performing an analysis of differences in physical features of the subject that exists in the first and second images;
finding, by an image search engine, a set of relevant images by interpreting the first and second images with reference to the subject and the first and second boundary conditions to find [[a]] the set of relevant images, the image search engine including image analytics software; 
identifying a search result rule indicating a manner in which the set of relevant images are to be organized, the manner being a sequential manner based on physical characteristics of the subject with respect to changes in the physical characteristics of the subject along the pathway of physical progression of the subject starting with the first image and ending with the second image;
generating, from the set of relevant images, a series of images 
returning the series of images as search results for the search query.

Claims 21-23.  (Cancelled).

24.  (Currently Amended)  The computer program product of claim [[23]] 12, further comprising:
	generating a video based on the series of images of the subject exhibiting forms of the physical transformations within the first and second boundary conditions along the pathway of physical progression of the subject.

25.  (Previously Presented)  The computer program product of claim 12, wherein the search results are organized in an order based, at least in part, on their relative intermediate locations along the pathway of physical progression according to a physical characteristic of the subject.



Claims 27 and 28.  (Cancelled).  

29.  (Currently Amended)  The computer system of claim [[28] 20, further comprising:
	generating a video based on the series of images of the subject exhibiting forms of the physical transformations within the first and second boundary conditions along the pathway of physical progression of the subject.

30.  (Cancelled).










Reasons for Allowance

 	Claims 1-2,9,11-13,20,24-26,29 (re-numbered as 1-11) are allowed.
	The following is an examiner’s statement of reasons:

 	The prior art of  Zhang et al., US Pub.No. 2011/0085739 is directed to similarity search of images, more specifically, receiving query image, classifying the query image to select from at least two categories of images.  The prior art of Zhang teaches building semantic classification search tree of images, sematically categorization of images for example people, indoor, outdoor and like, identifying subset of the image space thereby computing image similarities (Abstract, 0007-0008, fig 2-3). 
 	The prior art of Hirata, US Patent No. 6,240,423 is directed to image querying using region based, boundary based image matching, particularly querying databases of images, evaluating region based similarity criteria, boundary based image matching criteria.  Image matching criteria including calculation based on boundary line matching to the search results of the initial search based upon region attributes (Abstract, col 5, line 54-67, col 6, line 1-8, fig 5-7)
 	The prior art of Mojsilovic et al., US Pub.No. 2006/0143176 is directed to image similarity based on semantic meaning, ore specifically, each image semantic category is modeled through a combination of perceptual features that define the semantics of that category and that discriminate that category from other categories; for each semantic category, forming a set of the perceptual features comprising required features and frequently occurring features; comparing an image to said semantic categories; and classifying said image as belonging to one of said semantic categories if all of the required features and at least one of the frequently occurring features for that semantic 
 	In view of applicant’s amendment to the claims, remarks filed on 9/20/2021,         further examiner’s amendment to claims 1,3,9,11-12,14, 20, 24,27,29,  cancel claims 5,7,18,23,28,30,  the prior art of Zhang et al., US Pub.No. 2011/0085739 , Hirata, US Patent No. 6,240,423 , Mojsilovic et al., US Pub.No. 2006/0143176 do not disclose, make obvious or otherwise suggest the structure of applicant’s
“identifying a search result rule indicating a manner in which the set of relevant images are to be organized, the manner being a sequential manner based on physical characteristics of the subject with respect to changes in the physical characteristics of the subject along the pathway of physical progression of the subject starting with the first image and ending with the second image”, in claim 1,12,20
 	These features, together with the other limitations of the independent           claims 1, 12, 20 are novel and non-obvious over the prior art of record. The dependent     claims 2-3,9,11,13,24-26,29 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.








 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158